Case: 20-10424-BAH Doc #: 46-1 Filed: 09/29/20 Desc-Fhaahitit tunkeeosh IRARGYS 19°
Recorded in Merrimack County,NH
Kathi L. Guay,CPO, Register _
V oan Ts Mcbow aah na SQ. BR: 3594 PG: 2212, 5/21/2018 10:44 AM
ENV LCHIP $25.00 RECORDING $18.00
SURCHARGE $2.00

MERRIMACK COUNTY RECORDS

Yad: of. Gag or, Register
QUIT CLAIM DEED
”

KNOWN MEN BY ALL THESE PRESENTS, that I, Michael T. Pearson of Dover County of
Strafford, State of New Hampshire 03820, for consideration paid grant all my right, title and
interest to Katherine P. Drisko of 21 Wheeler Road, P.O. Box 671, Hollis, County of
Hiilsborough, State of New Hampshire 03049 with QUIT CLAIM COVENANTS:

©
ONS

‘

A CERTAIN PIECE OF PARCEL OF LAND, WITH THE BUILDINGS THEREON SITUATE ON
THE SOUTHERLY SIDE OF THE HIGHWAY OVER BEECH HILL, SO-CALLED, IN HOPKINTON,
COUNTY OF MERRIMACK AND STATE OF NEW HAMPSHIRE, BOUNDED AND DESCRIBED
AS FOLLOWS, TO WIT;

BEGINNING AT THE STONE WALL ON THE SOUTHERLY SIDE OF THE ABOVE-MENTIONED
HIGHWAY AND AT LAND OF FRANK H. AND EDWARD H. KIMBALL, SAME BEING THE
NORTHERLY CORNER OF THE WITHIN DESCRIBED TRACT; THENCE

SOUTHERLY ALONG SAID WALL AND KIMBALL’S LAND TO A CORNER IN A STONE WALL
AND LAND OF THE SAID KIMBALL; THENCE

EASTERLY BY STONE WALL AND THE SAID KIMBALL’S FORTY ONE FEET, SIX INCHES, BE
THE SAME MORE OR LESS, TO STONE WALL AND LAND OF THE SAID KIMBALL; THENCE

SOUTHEASTERLY BY WALL AND LAND OF THE SAID KIMBALL FORTY ONE FEET, SIX
INCHES, BE THE SAME MORE OR LESS, TO STONE WALL AND LAND OF THE SAID

KIMBALL; THENCE

EASTERLY BY STONE WALL AND LAND OF THE SAID KIMBALL FOUR HUNDRED FIFTEEN
FEET, SIX INCHES, BE THE SAME MORE OR LESS, TO A CORNER IN STONE WALL AND
LAND OF THE SAID KIMBALL; THENCE
Case: 20-10424-BAH Doc #: 46-1 Filed: 09/29/20 Desc: Exhibit 1- Deed Page 2 of 3

NORTHERLY BY STONE WALL AND HE SAID KIMBALL’S LAND TO THE HIGHWAY
BEFORE MENTIONED; THENCE

WESTERLY BY SAID HIGHWAY TO STONE WALL AND LAND OF HE SAID KIMBALL, SAME
BEING THE POINT OF BEGINNING.

CONTAINING FOUR ACRES, MORE OR LESS.

For Title reference see Deed dated July 31, 2007 and recorded in the Merrimack County Registry
of Deeds, in Book 3012, Page, 1206. The Tenancy by Entirety was severed by a divorce decree
in the matter of Michael Pearson v. Theresa Pearson 6" Circuit-Family Division-Concord Case

Number 629-2011-DM-0036

COMMONLY KNOWN AS: 848 Rollins Road, Contoocook (Hopkinton), NH 03229

MAP: 260, Lot 004

 

3 rd Apr a
Signed this,9* day of March 2018.
By: McEn
Michael T.’Pearson
CALIFORNIA

STATE OF NEW-HAdPeSHIRE
COUNTY OF Merrimack 403 Aa geles

3f d Agel

On this 9* day of Mareh, 2018 before me, he undersigned notary public, personally appeared,
MICHAEL T. PEARSON, proved to me through satisfactory evidence of identification, be the
person whose name is signed on the preceding or attached document, and ackno edged to me

that he signed it voluntarily for its stated purpose.

 

 

Notary Public
Case: 20-10424-BAH Doc #: 46-1 Filed: 09/29/20 Desc: Exhibit 1- Deed Page 3 of 3

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT

 

 

 

 

 

A Notary Public or other officer completing this certificate verifies only the identity of the individual who signed
the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California
County of Los Angeles

On_04-03-20lF- , before me, Vache Amirian , Notary Public
personally appeared Mic he l beac eff

who proved to me on the basis of satisfactory evidence to be the persopts} whose name(gy are
subscribed to the within instrument and acknowledged to me tharfre/she/they executed the same

inffie/her/thretr authorized capacity@es}; and that by-tie/her/their signaturefs} on the instrument
the personés}--er the entity upon behalf of which the person(syacted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of State of California that the foregoing
paragraph is true and correct.

  
   
  
 

cm VACHE AMIRIAN
Sh COMM. #2061747
| Notary Public - Califomia = WITNESS my band and official seal.

? LOS ANGELES COUNTY =
SIGNATURE Li 2 |

Exp. Apr. 47, 2018
Though the information below is not required by Jaw, it may prove valuable to persons relying on the‘document
and could prevent fraudulent removal and reattachment of this form to another document.

   

PLACE NOTARY SEAL ABOVE

Description of attached document
Title or type of document: Quit C leven Necol

 

 

Document Date: Number of Pages:

 

Signer(s) Other than Named Above:

 

 

 

 
